On Second Motion for Rehearing.
Appellant in her first motion for a rehearing has waived all claims for rentals for the use of her part of the land in question by appellee for a number of years and asked that the case be reversed and rendered awarding appellant an undivided one-half interest in the land. This Court overruled the motion and declined to render judgment for the reason that under the record before us we have no means of knowing how best to partition the land in question.
In her second motion for a rehearing appellant urges that this Court modify its original opinion by rendering judgment for appellant for an undivided one-half interest in the land in question and direct the trial court to partition the land equally either in kind or by sale with an equal division of the proceeds therefrom. In view of the record it is our opinion that the request made by appellant in her second motion is well taken.
It is therefore our opinion that the original opinion reversing and remanding the cause should be modified and the cause should be reversed and judgment rendered that appellant have an undivided one-half interest in the land in question and the trial court should be directed to partition the land equally between appellant and appellee in some manner justified by both the facts and law governing such cases. Such is now our opinion and it is so ordered. Reversed and rendered with instructions. *Page 643